Exhibit 10b1

 

    NOTICE OF INCENTIVE
STOCK OPTION AWARD

 

[Date]

 

Company: (Company)

   Date(s) First Exercisable:

Date of Grant: [Date of Grant]

  

Number – [ 1/3 of shares vest 1 yr. after grant date]

No. of Shares: (Number)

  

Number – [ 1/3 of shares vest 2 yrs. after grant date]

Option Price per Share: [Exercise Price – fair market value of stock at
Grant Date]

  

Number – [ 1/3 of shares vest 3 yrs. after grant date]

 

PERSONAL AND CONFIDENTIAL

 

(Name and Address)

 

Dear (Name):

 

We are pleased to inform you that as a key employee of the company referred to
above you have been granted an Incentive Stock Option under the Fortune Brands,
Inc. 2003 Long-Term Incentive Plan, as amended (the “Plan”).

 

These options are granted under and governed by the Plan and the Incentive Stock
Option Terms and Conditions (the “Terms”). For your information, we have
attached to this notice the following documents: (1) the Terms, (2) the Plan,
(3) the Plan Prospectus, (4) the Prospectus Supplement and (5) Notice of
Exercise of Stock Option and Notice of Exercise of Limited Right forms. You
should review these documents carefully in order to fully understand how your
option operates and your rights as an option recipient.

 

Under the terms of the 2003 Plan, you do not need to sign and return, or
otherwise acknowledge your receiving, this notice. If you have any questions
about your options, please contact Grace Cherico, Stock Plans Administrator, at
(847) 484-4423.

 

Sincerely yours,

 

FORTUNE BRANDS, INC.

/s/ Christopher J. Klein

Senior Vice President - Strategy

and Corporate Development

 



--------------------------------------------------------------------------------

 

INCENTIVE STOCK OPTION

TERMS AND CONDITIONS

 

As a participant in the 2003 Long-Term Incentive Plan (the Plan), you will be
able to purchase shares of Common Stock of Fortune Brands, Inc. (Fortune).
Subject to the terms and conditions below, the minimum amount that may be
purchased at any one time is 50 shares unless you have fewer remaining shares
covered by your option.

 

The date of the grant, the maximum number of shares the option entitles you to
purchase, the option price per share and the date or dates on which the option
will ordinarily be first exercisable are listed at the top of your Notice of
Incentive Stock Option Award. The option is intended (but not guaranteed) to be
an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code.

 

1. Exercise.

 

(a) Except as provided in this paragraph 1 and paragraphs 3, 4, 5 and 9, the
option shall be exercisable during the period beginning on the date or dates set
forth under the heading “Date(s) First Exercisable” in the Notice of Incentive
Stock Option Award and ending ten years from the date of grant (its expiration
date). During this period, the option is exercisable in whole or in part from
time to time in amounts of not less than 50 shares (except that if you have
fewer than 50 shares remaining covered by the option, the option may be
exercised for the full number of remaining shares).

 

(b) The option shall not become exercisable unless you remain employed by
Fortune or one of its subsidiaries for one year from the date of grant, except
in the event of your death and except as provided in paragraph 9.

 

2. Transferability of Option. The option shall not be transferable by you except
in the event of your death. During your lifetime the option shall be exercisable
only by you.

 

3. Death. If your employment by Fortune or an entity in which Fortune has an
equity interest terminates by reason of your death, the option may immediately
be exercised in full and shall continue to be exercisable in full until its
expiration date.

 

4. Retirement. If your employment by Fortune or an entity in which Fortune has
an equity interest terminates by reason of disability or Retirement (as defined
below), provided that you have remained in the employ of Fortune or an entity in
which Fortune has an equity interest for one year from the date of grant, the
option shall become immediately exercisable in full and shall continue to be
exercisable in full until its expiration date. For purposes of this paragraph,
Retirement means either (a) termination of employment on or after attaining age
55 and completion of at least ten years of service with Fortune or an entity in
which Fortune has an equity interest, provided that Retirement shall not include
termination of employment by reason of failure to maintain work performance
standards, violation of company policies or dishonesty or other misconduct
prejudicial to the company, or (b) retirement under Section 3(b) of the Fortune
Brands, Inc. Supplemental Plan.

 



--------------------------------------------------------------------------------

5. Termination of Employment. If your employment by Fortune or a entity in which
Fortune has an equity interest terminates other than in the circumstances
referred to in paragraphs 3 and 4, any portion of the option that is not yet
exercisable shall not thereafter become exercisable and any portion of the
option that is exercisable shall terminate and cease to be exercisable three
months from the date of your termination from employment, except as otherwise
provided in paragraph 9; provided that in no event shall the option be
exercisable after the expiration of ten years from the date of grant. For the
purpose of these terms and conditions, your employment by an entity in which
Fortune has an equity interest shall be considered terminated on the date on
Fortune sells or otherwise divests its equity interest in your employer.

 

6. Stock Exchange Listing. Fortune is not obligated to deliver any shares until
they have been listed on each stock exchange on which Fortune’s common stock is
listed and until Fortune is satisfied that all applicable laws and regulations
have been met. Fortune agrees to use its best efforts to list the shares and
meet all legal requirements so that the shares can be delivered. No fractional
shares will be delivered.

 

7. Transfer of Employment; Leave of Absence. For the purposes of your option,
(a) if you transfer between Fortune and an entity in which Fortune has an equity
interest or from one entity in which Fortune has an equity interest to another
entity in which Fortune has an equity interest, without an intervening period,
it will not be considered a termination of employment, and (b) any leave of
absence granted in writing will not constitute an interruption in your
employment.

 

8. Adjustments.

 

(a) In the event of any merger, consolidation, stock or other non-cash dividend,
extraordinary cash dividend, split-up, spin-off, combination or exchange of
shares, reorganization or recapitalization or change in capitalization, or any
other similar corporate event, the number and kind of shares that are subject to
the option and the option price per share immediately prior to such event may be
proportionately and appropriately adjusted, without increase or decrease in the
aggregate option price.

 

(b) The determination of the committee of the Board of Directors of Fortune
administering the Plan (the Committee) as to the terms of any adjustment is
binding and conclusive upon you and any other person who is entitled to exercise
the option.

 

9. Change in Control of Fortune.

 

(a) In the event of a Change in Control (as defined in the attached Plan), your
option, if it is not then immediately exercisable in full and provided that it
has not expired, shall become immediately exercisable in full and shall remain
exercisable in full. In addition, under certain circumstances as described in
Section 12(b) of the attached Plan, you may have the right to receive cash
instead of exercising your option. This right, called a Limited Right, may be
automatically exercised under certain circumstances described in the attached
Plan. You will be informed of any Change in Control.

 

(b) Notwithstanding paragraphs 1(b), 3, 4 and 5, the provisions of this
paragraph 9(b) will be applicable in the event of a termination of your
employment during the 60-day period following a Change in Control. Your option
shall not terminate or cease

 



--------------------------------------------------------------------------------

to be exercisable as a result of the termination of your employment during this
period, but shall be exercisable in full throughout it; provided, however, that
in no event shall your option be exercisable after ten years from its date of
grant. However, in the event that on the date of termination you have not held
your option for more than six (6) months, the preceding sentence shall apply
only if your employment has been terminated other than for just cause (as
defined below) or you have voluntarily terminated your employment for certain
reasons: (i) because you in good faith believe that as a result of the Change in
Control you are unable effectively to discharge your duties or the duties of the
position you occupied immediately prior to the Change in Control, or (ii)
because of a reduction in your aggregate compensation or in your aggregate
benefits below that in effect immediately prior to the Change in Control. For
purposes of this paragraph, termination shall be for “just cause” only if it is
based on fraud, misappropriation or embezzlement on your part which results in a
final conviction of a felony. Nothing in this paragraph 9(b) limits any rights
otherwise provided in the event of your death, disability or Retirement (as
defined in paragraph 4 above), or your right to exercise your option following a
termination of employment as provided in paragraph 5.

 

10. Stockholder Rights. Neither you nor any other person shall have any rights
of a stockholder as to shares under the option until, after proper exercise of
the option, such shares shall have been recorded on Fortune’s official
stockholder records as having been issued or transferred.

 

11. Notice of Exercise. Subject to these terms and conditions, the option may be
exercised, by a written notice of exercise on a form approved by the Committee
that (i) is signed by the person or persons exercising the option, (ii) is
delivered to the Stock Plans Administrator of Fortune, 300 Tower Parkway,
Lincolnshire, Illinois (or to such other person and place as Fortune may specify
in writing), (iii) signifies election to exercise the option as indicated in the
notice of exercise, (iv) states the number of shares as to which the option is
being exercised, and (v) unless otherwise provided in the notice of exercise, is
accompanied by payment in full of the option price of such shares. The notice of
exercise may be delivered by facsimile transmission. Any notice of exercise
delivered as required by this paragraph will be effective only in accordance
with the provisions of and to the extent set forth in the notice of exercise. If
a properly executed notice of exercise is not delivered to the Stock Plans
Administrator (or other person designated by Fortune), by the applicable
expiration date specified in paragraphs 3, 4, 5 and 9, the notice will be deemed
null and void and of no effect. If notice of exercise of the option is given by
a person other than you, Fortune may require as a condition to exercising the
option that appropriate proof of the right of such person to exercise the option
be submitted to Fortune. Certificates for any shares purchased upon exercise
will be issued and delivered as soon as practicable.

 

12. Exercise of Limited Right. In the event a Limited Right referred to in
paragraph 9 becomes exercisable, it shall be exercised in whole or in part by
giving written notice of such exercise, on a form approved by the Committee, to
the Stock Plans Administrator (or other person designated by Fortune). No
written notice is required if the Limited Right is automatically exercised as
provided in Section 12(b) of the attached Plan. The exercise will be effective
as of the date specified in the notice of exercise, but not earlier than the
date the notice is actually received by the Stock Plans Administrator. The
notice must be actually received by the Stock Plans Administrator by no later
than the close of business on the last day of the applicable Limited Right
Exercise Period, as defined in the attached Plan (or the date the related option
expires, whichever is earlier).

 



--------------------------------------------------------------------------------

13. Payment of Option Price. You may pay the option price for shares (i) in
cash, (ii) by the delivery of shares of Fortune Common Stock that have been held
by you for at least one year and that have a total market value equal to the
option price, or (iii) by a combination of cash and such shares that have been
held by you for a period of at least one year and that have a total market value
which, together with such cash, equals the option price. The “market value” of
shares or per share of Fortune Common Stock as of any date means the value
determined by reference to the closing price of a share of Fortune Common Stock
as finally reported on the New York Stock Exchange for the trading day next
preceding such date. You may also pay the option price from the proceeds of the
sale of shares covered by the option, called a cashless exercise, to the extent
provided in the notice of exercise referred to in paragraph 11.

 

14. Tax Withholding. You agree to notify the Stock Plans Administrator in the
event the shares acquired by you upon exercise of any portion of your option are
sold or otherwise disposed of within one year from the date of exercise. If and
to the extent Federal income tax withholding (and state and local income tax
withholding, if applicable) may be required by the Company in respect of taxes
on income realized by you upon or after exercise of any portion of the option,
or upon disposition of the shares acquired thereby, the Company may withhold
such required amounts from your future paychecks or may require that you deliver
to the Company the amounts to be withheld. In addition, you may pay the minimum
required Federal income tax withholding (and state and local income tax
withholding, if applicable) by electing either to have the Company withhold a
portion of the shares of Common Stock otherwise issuable upon exercise of the
option, or to deliver other shares of Common Stock owned by you, in either case
having a fair market value (on the date that the withholding amount is to be
determined) of the minimum amount required to be withheld, provided that the
election shall be irrevocable and shall be subject to such rules as the
Committee may adopt. You may also arrange to have any tax (or taxes) paid
directly to the Company on your behalf from the proceeds of the sale of Common
Stock to the extent provided in the notice of exercise referred to in paragraph
11.

 